                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        KEZIA TANG,
                                   7                                                        Case No. 19-cv-02792-DMR
                                                       Plaintiff,
                                   8
                                                v.                                          ORDER OF CONDITIONAL
                                   9                                                        DISMISSAL
                                        CITY AND COUNTY OF SAN
                                  10    FRANCISCO,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The court has been notified of the settlement of this action, and it appears that no issue

                                  14   remains for the court’s determination.

                                  15          IT IS HEREBY ORDERED that this action and all claims asserted herein are DISMISSED

                                  16   with prejudice. In the event that the settlement is not reached, any party may move to reopen the

                                  17   case and the trial will be rescheduled, provided that such motion is filed within 75 days of this

                                  18   order. All scheduled dates, including the trial and pretrial dates, are VACATED.
                                                                                                          ISTRIC
                                  19
                                                                                                     TES D      TC
                                  20          IT IS SO ORDERED.                                    TA
                                                                                                                          O
                                                                                              S




                                                                                                                           U
                                                                                             ED




                                                                                                                            RT




                                                                                                                  DERED
                                  21   Dated: December 11, 2019
                                                                                         UNIT




                                                                                                          O OR
                                  22                                                              IT IS S
                                                                                        ______________________________________
                                                                                                                                  R NIA




                                                                                        DONNA M. RYU
                                  23
                                                                                                                     Ryu
                                                                                        United States Magistrate Judge
                                                                                                                  a M.
                                                                                         NO




                                                                                                           onn
                                                                                                   Judge D
                                                                                                                                  FO




                                  24
                                                                                          RT




                                                                                                                              LI




                                  25                                                              ER
                                                                                             H




                                                                                                                          A




                                                                                                       N                      C
                                  26                                                                       D IS T IC T   OF
                                                                                                                 R
                                  27

                                  28
